Citation Nr: 9901880	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  92-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for accrued benefits purposes.

Entitlement to service connection for the cause of the 
veterans death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from December 1942 to August 
1946.  He also had periods of active duty for training from 
July 1951 to September 1966.  The veteran died in December 
1990.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An August 1991 rating decision denied service 
connection for the cause of the veteran's death.  A May 1992 
confirmed rating decision deferred consideration of the issue 
of entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

Although the case reached the Board on appeal, it was 
subsequently remanded to the RO by letter of December 1992 to 
be held in abeyance pending resolution of the VA's appeal in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), in 
which the United States Court of Veterans Appeals (Court) 
invalidated 38 C.F.R. § 3.358(c)(3) which had previously 
governed the adjudication of claims under 38 U.S.C.A. § 1151.  
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), and was subsequently appealed to 
the Supreme Court of the United States (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner,_U.S._, 115 S.Ct. 552 (1994), affirming 
the earlier decisions of the Court and the United States 
Court of Appeals for the Federal Circuit.  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Supreme Court's 
decision.

The Board had not reached a decision on the certified issue 
of service connection for the cause of the veteran's death 
when it returned his records to the RO in December 1992.  
Subsequently, an April 1995 rating decision denied 
entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  A July 1995 rating decision confirmed and 
continued RO denials of service connection for the cause of 
death and for section 1151 benefits; as well, the RO denied 
service connection for PTSD and for skin cancer, based on 
exposure to ionizing radiation, for accrued benefits 
purposes.

A hearing was held before the undersigned Board member in May 
1996.  At a prehearing conference, the appellant withdrew 
from appellate consideration the issue of entitlement to 
service connection for skin cancer, based on exposure to 
ionizing radiation, for accrued benefits purposes.  She 
provided testimony on the issues certified for appeal listed 
on the front page of this decision.

The Board, by an order issued in September 1996, remanded the 
case to the RO for further development of the record.  The 
Board directed the RO to verify all of the veterans periods 
of active duty for training from 1946 to 1968 and to obtain 
any additional medical records associated with periods of 
active duty for training.  As well, the RO was directed to 
return the claims folder to the VA physician who had reviewed 
the record in July 1995 and obtain additional medical opinion 
as to the etiology of the veterans aspiration pneumonia.  
The development requested on remand was completed.  

Prior to the return of the claims folder to the Board, the 
appellant submitted copies of numerous articles from medical 
publications regarding PTSD and sleep disturbances.  In a 
statement dated November 6, 1997, she waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304(c) (1997).  The case 
was subsequently returned to the Board for continuation of 
appellate review.  A second Board hearing before the 
undersigned Board Member was conducted in August 1998.  
Transcripts of the May 1996 and August 1998 Board hearings 
are of record.


CONTENTIONS OF APPELLANT ON APPEAL

With respect to the claim for service connection for PTSD for 
accrued benefits purposes, the appellant and her 
representative contend, in essence, that the veteran had PTSD 
as a result of experiences in service.  They state that the 
veteran had been involved in combat as an air observation 
pilot during World War II.  They claim that he relived his 
combat experiences through distressing dreams and 
reenactments.  

With respect to the claim for service connection for the 
cause of death, the appellant and her representative contend, 
in essence, that PTSD contributed to the veterans death from 
aspiration pneumonia.  In this regard, they maintain that the 
veteran had repetitive dreams during which he became violent 
as he relived his experiences as a pilot in World War II.  
They assert that years of violent nightmares led to the 
veterans deterioration and resultant self-neglect which 
hastened the moment of death.

With respect to the claim for DIC benefits based 38 U.S.C.A. 
§ 1151, the appellant and her representative contend, in 
essence, that VA treatment caused the veterans death from 
aspiration pneumonia.  In this regard, they assert that the 
veteran was given too much psychotropic medication, causing 
prolonged sedation and fluid retention, which led to 
aspiration pneumonia.  In particular, they claim that he was 
receiving constant dosages of Haloperidol during the period 
September 1989 until his death in December 1990, and point 
out that aspiration pneumonia may result directly from taking 
Haloperidol.  They call the Boards attention to medical 
literature indicating that the use of Haloperidol may produce 
fatalities in some patients as a result aspiration pneumonia 
brought about by the impact of dehydration, lethargy and 
reduced pulmonary ventilation.  They request that the section 
1151 claim be referred for review by an independent medical 
expert.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
presented well-grounded claims for service connection for 
PTSD for accrued benefits purposes or for service connection 
for the cause of death; further, that the preponderance of 
the evidence is against the claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The claim for service connection for PTSD for accrued 
benefits purposes is not plausible.

2.  The claim for service connection for the cause of the 
veterans death is not plausible.

3.  Psychotropic medication was administered by VA to manage 
the veterans behavioral problems stemming from dementia and 
neurological impairments while he was a nursing home patient 
from November 1989 until his death in December 1990.

4.  Psychotropic medication did not cause or result in an 
increase in severity of the veterans fatal sepsis or fatal 
aspiration pneumonia nor did his medication regimen aid or 
lend assistance to the production of death. 

5.  No complex or controversial medical question, pertinent 
to this appeal, remains unresolved by the evidence now of 
record.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD for accrued 
benefits purposes is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for the cause of the 
veterans death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The requirements for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).

4.  Referral of this case for an Independent Medical Expert 
opinion is not warranted.  38 U.S.C.A. § 7109 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Associated with the claims folder are the veterans original 
clinical records of treatment at VA medical facilities.  As 
pertinent to the disposition of this appeal, they are 
referenced below.  

The death certificate shows that the veteran died on December 
[redacted], 1990, at age 67, from cardiopulmonary arrest, due to 
complications of sepsis.  Other significant conditions 
contributing to death, but unrelated to the immediate cause 
of were severe dementia and neurological impairments.  An 
autopsy was performed and was restricted to the head only; it 
revealed that the veteran had Alzheimers disease.  At the 
time of his death, service connection was not in effect for 
any disability.  

Service medical records, compiled during the veterans period 
of active duty, include reports of several flight physical 
examinations and of an examination performed in July 1946 for 
service separation.  These records are negative for pneumonia 
or for psychiatric or neurologic impairments, including 
dementia of any kind.  Additional service medical records 
were compiled during the veterans various periods of active 
duty for training.  They also include several reports of 
general physical examinations for flight duty, the most 
recent examination having been performed in May 1968.  Again, 
these records are negative for pneumonia or for psychiatric 
or neurologic impairments, including dementia of any kind.  
The veterans military occupation specialty during service 
was that of air observation pilot.  He did not receive any 
combat awards or decorations, but was involved in the 
European Theater of Operations during World War II.  The 
Board finds that there is a reasonable possibility that he 
engaged in combat with the enemy.  In any event, as will be 
hereinafter explained, the Board finds that a combat stressor 
reported by the appellant has been satisfactorily verified by 
other evidence of record.

The veteran was evaluated at service department clinics in 
February 1989.  History indicated phobias, mild paranoid 
thoughts, increased forgetfulness, and decreased energy.  The 
impression was consider major depression versus dementia.

Associated with the claims folder are reports of the 
veterans treatment at private medical facilities from 1988 
to 1989.  In May 1988, the assessment was that the veteran 
had a REM sleep behavior disorder.  In July 1988, the veteran 
and his wife stated that, for many years, the veteran had 
experienced episodes of flailing about in his sleep; on a 
number of occasions, he had struck his wife.  During these 
episodes, he was not conscious and his behavior did not seem 
purposive.  The veteran remarked that he had been an 
alcoholic all of his adult life, but noted that he had 
stopped drinking three years before.  In March 1989, the 
history provided indicated that the veterans sleep disorder 
had started approximately 15 years before.  The sleep 
disorder was characterized by his awakening and wandering in 
a confused state, occasionally trying to strike or strangle 
his wife.  The veteran had no prior psychiatric 
hospitalizations and had only been seen by a psychiatrist 
very recently; antidepressant medication had been prescribed 
briefly, but then discontinued.  The veteran was evaluated at 
a life management care facility during the period from April 
to October 1989.  It was noted that he exhibited problems 
with irritability, visual hallucinations, depression and 
moderate dementia.  The final diagnoses were alcohol abuse 
and presenile NOS Jakob-Creutzfelds disease.

A statement, dated in June 1990, was received from the 
director of a sleep disorders clinic.  According to the 
statement, the traumatic events which occurred in association 
with the veterans dreams were initially described as 
relating primarily to fearfulness of invaders in the house 
and to rats and reptiles, rather than to war experiences.  
However, reference was made to information provided by the 
appellant indicating that she had awakened the veteran from 
dreams that had to do with traumatic war experiences.  The 
director remarked that a direct opinion could not be 
expressed as to whether or not what was observed in the sleep 
laboratory was part of a post-traumatic stress experience.  
However, the director pointed out that the veteran had 
certainly been very depressed, and had certainly spoken a 
great deal about his war experience, and had wondered over 
and over again whether or not this might have been a part of 
what was happening to him.  

A former fellow serviceman, in a statement dated in August 
1990, related that he and the veteran had been artillery 
liaison pilots during World War II.  He referred to the 
tension and stress associated with low level observation 
flying when pilots came under anti-aircraft guns and enemy 
ground small arms fire.  He recounted an incident in which 
small arms fire badly damaged the veterans plane and injured 
the radio operator.  He stated that another pilot in the same 
formation as the veteran was killed in the air when his plane 
exploded after being hit by small arms fire.  

Associated with the claims folder are detailed clinical 
records of the veterans treatment at VA medical facilities 
from April 1989 to December 1990.  Dementia was the primary 
condition treated during several periods of hospitalization.  
It was observed that the veteran experienced agitation, 
disorientation and confusion.  It was also noted that he had 
experienced deep vein thrombosis with pulmonary embolus in 
1977, and there had been evidence of thrombophlebitis and 
pulmonary embolus on admission to hospitalization in June 
1989.  Medications included Haldol and Coumadin, which were 
administered on a long-term basis, with Haldol discontinued 
during December 1990.  

In a medical history obtained on admission to a period of VA 
hospitalization in November 1989, it was recorded that the 
veteran experienced urinary retention from the use of 
Mellaril.  There are subsequent notations throughout VA 
clinical records indicating that the use of Mellaril produced 
urinary retention.  Other notations of medical history make 
no reference to any allergic reactions to the use of Coumadin 
or Haldol, and none were recorded in clinical records.  
Medication administration entries relate that Mellaril was 
started on January 3, 1990 and discontinued on January 8, 
1990.  With the exception of the history of urinary retention 
reported in connection with the use of Mellaril, no specific 
allergic reactions to the administration of Mellaril were 
recorded in clinical records.  

A report of the veterans terminal hospitalization indicates 
that he had been admitted to the medical service on transfer 
from a nursing home where he had been cared for since 
November 1989.  It was noted that the veteran had a history 
of chronic progressive dementia.  The etiology of dementia 
was unclear but diagnostic possibilities had included central 
pontine dysfunction, myelinolysis, Jakob-Creutzfeldts 
disease, and Alzheimers disease.  It was stated that the 
veteran had been on chronic Haldol therapy which led to 
severe Parkinsonism and that he was switched to clonazepam 
and lorazepam which led to oversedation.  He had recently 
been started on Sinemet and bromocriptine, both of which had 
also recently been discontinued.  

It was indicated that the veteran had suffered from recurrent 
urinary tract infection and recurrent pneumonia.  He had been 
treated with a multiple antibiotic regimen, most recently 
ciprofloxacin from 11/19 to 12/11.  The veteran had been 
transferred to the medical service because of a decreased 
level of consciousness and an inability to take oral 
medications or fluids.  On admission, he was found to be 
agitated, combative, and calling out and making semi-
purposeful conversation.  He was found to be dehydrated and 
thought to have pneumonia.  There was a question as to 
whether he was overmedicated.  

The veteran was given intravenous fluids, and was started on 
intravenous Unasyn for coverage of potential aspiration 
pneumonia.  He was taken off all sedating medications.  He 
was seen by the neurology service for management of his 
benzodiazepine.  The veteran at first did well and returned 
to his baseline dementia.  Despite an apparent improvement in 
his admitting symptoms, he was pronounced dead on December 
22, 1990.  It was stated that the probable cause of death was 
aspiration pneumonia.  Secondarily, it was noted that the 
veteran had end-stage Alzheimers disease.

In a report dated in July1995, a VA physician verified having 
reviewed the veterans claim folder and medical records.  It 
was stated that the purpose of the review was to evaluate the 
records from 6 June 1989 to 22 December 1990 to determine if 
medications prescribed by VA caused or contributed to the 
veterans death.  The physicians opinion follows:

The records from 1989 revealed a number 
of hospitalizations and nursing home 
placements as well as evaluations in 
dealing with a major illness of chronic 
dementia, of which the etiology was 
unclear, but was presumed to be probable 
Alzheimers disease.  During the last 
year of this patients life, he had a 
number of contributing medical disorders 
which led to his physical as well as 
mental deterioration.  He received a 
number of psychotropic medications during 
that period, which included haloperidol, 
clonazepam, lorazepam, and carbamazepine.  
These medications were prescribed in an 
effort to control behavior that was a 
result of the progressive dementia, which 
caused increased agitation and 
inappropriate behaviors.  According to 
the record, he was extremely sensitive to 
psychotropic medications and at least 
during the 1989 to early 1990 period, it 
was noted that he was at some point 
excessively drowsy on psychotropic 
medications and attempts were made to 
minimize his psychotropic drug use.  When 
he was admitted from an outside nursing 
home to our Intermediate Care Unit in 
September 1990, he was on essentially 
smaller doses of clonazepam, 0.5 mg in 
the morning and 1 mg every evening and 
p.r.n. dose of haloperidol.  Significant 
on that admission and significant 
medically for the last six to eight 
months of his life was the diagnosis of 
recurrent pneumonias that repeatedly 
required aggressive antibiotic treatment.  
Because of increased agitation related to 
worsening dementia, the Haldol was 
increased reportedly to 2 mg twice at 
day.  In the November 1990 admission to 
the Nursing Home, the patient developed 
some fairly severe Parkinsonized 
symptoms, probably as a result of the 
Haldol prescription and in fact Haldol 
was stopped on 7 December 1990, after 
having been reduced a number of weeks 
previously.  In the interim, the 
patients infectious process again 
continued to be a problem, with three out 
of four blood cultures being positive, 
indicating a septic condition on 30 
November 1990.  Despite Haldol being 
stopped on 7 December 1990, his condition 
continued to deteriorate.  He was treated 
with small doses of lorazepam at 1 mg 
three times a day to treat agitation.  
That was also discontinued prior to his 
transfer to the Medical Service on 20 
December 1990.

The patient expired on [redacted] December 1990 
from cardiopulmonary arrest in the face 
of sepsis and pneumonia.  The autopsy 
revealed essentially end-sage Alzheimers 
disease.  

In reviewing the records, my opinion is 
that this patient suffered from severe 
end-stage Alzheimers disease and the 
cause of death, as verified by the 
records, included complications of 
Alzheimers disease including recurrent 
pneumonia and sepsis.  Although the 
record reveals that there are times in 
his treatment when he appeared to be 
over-sedated, there is no evidence that 
this over-sedation was temporally related 
to his final cause of death, which 
essentially was a result of complications 
of his Alzheimers disease and pneumonia.  
In fact, efforts were made to diminish 
the amount of sedation that was needed, 
which was tempered by the patients 
increasing problems with agitation as his 
dementia progressed.  The evidence in the 
record in my opinion seems to indicate 
that psychotropic medication did not 
contribute to and certainly did not cause 
the death of this patient.  Again, there 
is evidence that he exhibited side 
effects to psychotropic medications such 
as some over-sedation and Parkinsonian-
like side effects previously specifically 
from Haldol, but in the face of the 
overwhelming infectious process that 
seemed to be going on in this patient as 
well as the progressive dementia as 
documented by the autopsy report of 
Alzheimers disease, it would be unlikely 
that the psychotropic medicine that he 
was given would in any way be considered 
a contributing factor to his death.

A hearing was held in May 1996 before the undersigned Board 
Member.  In testimony, the appellant stated that neuroleptic 
medication provided by VA produced oversedation; that 
oversedation brought about repeated bouts of aspiration 
pneumonia; and that aspiration pneumonia ultimately caused 
the veterans death.  She remarked that the veteran appeared 
to be groggy all the time when she visited him at VA nursing 
care or medical facilities.  In other testimony, she stated 
that the veteran had suffered from PTSD.  She pointed out 
that the veteran had mentioned that his plane had been shot 
down in World War II.  She observed that he had thrashed, 
kicked and verbalized during his sleep because of disturbing 
dreams of World War II experiences.

The Boards September 1996 remand order directed the 
physician, who had reviewed the claims folder in July 1995, 
to respond to the following question:  Is it at least as 
likely as not that the administration of psychotropic 
medications to control the veterans dementia caused, 
precipitated or otherwise contributed to the veterans death 
from aspiration pneumonia?  The physicians response, 
contained in a report dated in December 1996, follows:

I have reviewed the claims folder and 
clinical record of Mr. [redacted], who died 
on December [redacted], 1990, and my original 
report  of 7/19/95.  My opinion as to the 
role of psychotropic drugs as to the 
cause of death or as contributing to 
death has remained unchanged.  This 
patient suffered from severe Alzheimers 
disease, verified by autopsy.  He had a 
history of numerous pneumonias and died 
of overwhelming sepsis as a result of 
these infections.  Neuroleptics and 
antipsychotic medications, as well as 
other psychotropic drugs, were used in 
the final stages of his illness to deal 
with behavioral problems and there was no 
evidence that they in any way contributed 
to his final demise of succumbing to his 
neurological illness of Alzheimers 
disease and overwhelming sepsis.  

As I noted in my previous report, which 
gave a more detailed summary of the 
events prior to his death, neuroleptic 
medications were, in fact, being 
withdrawn and were at minimal levels 
prior his death and in the months 
preceding his death. 

It should be noted that patients with 
Alzheimers disease do not die from 
Alzheimers disease.  They most commonly 
die from complications of Alzheimers 
disease related to sepsis, infections and 
complications from falls.  In view of 
this, Mr. [redacted]s death was consistent 
with a patient who has suffered from 
severe neurological deficit of 
Alzheimers disease, inability to care 
for himself and increased susceptibility 
to infections.  His death is consistent 
with severe Alzheimers disease and not 
with a drug-induced contribution to 
death.

In summary, I again reiterate my opinion 
of 7/19/95.  I feel that Mr. [redacted]s 
death is consistent with end-stage 
Alzheimers disease and inconsistent with 
any contribution of psychotropic drugs 
significantly adding to his mortality.

Associated with claims folder are copies of numerous articles 
from scientific research publications discussing treatment of 
aspiration pneumonia and side effects of antipsychotic 
medications.  It was indicated that an individuals 
idiosyncratic reaction to neuroleptic therapy could produce 
neuroleptic malignant syndrome, a condition which could 
sometimes be fatal because of various associated 
complications, including aspiration pneumonia.

The veterans stepson, in a statement dated in March 1997, 
discussed conditions he observed when he visited the veteran 
at a VA nursing home.  He remarked that he found the veteran 
lying flat on his back.  He stated that the veterans room 
was dirty and smelled of urine; that sheets and bed clothes 
were soiled; and that the bed pan had not been cleaned.  He 
believed that the veteran had died under neglectful 
circumstances.

In a statement in support of her claim, dated in March 1997, 
the appellant emphasized her primary contention that 
overmedication had led to the veterans fatal aspiration 
pneumonia.  She cited various articles from medical 
literature, and expressed her belief that overmedication had 
produced not only aspiration pneumonia, but also parkinsonism 
syndrome and neuroleptic malignant syndrome.  She also stated 
that veteran was allergic to Coumadin and Mellaril.  She went 
on to remark that Mellaril and Haldol are closely related 
medications; that the veteran had suffered fluid retention 
from taking Mellaril; that Mellaril had nevertheless been 
administered during January 1990; and that use of Haldol had 
been continued throughout the time that the veteran was 
treated by VA.  Accompanying the appellants statement is her 
summary of the veterans symptoms and medications for the 
period from June 1989 to December 1990.

Received in June 1997 were copies of records of the veterans 
treatment at a private health care facility during September 
and October 1989.  They reflect that the veteran displayed 
restless and agitated behavior.

Associated with the claims folder are copies of numerous 
articles from medical publications regarding PTSD and sleep 
disturbances.  Some investigators indicated a relationship 
between PTSD and REM sleep abnormalities.  

In a statement in support of her claim dated in October 1997, 
the appellant noted that the veterans plane had been hit by 
enemy fire during World War II.  She pointed out that she had 
watched the veteran reenact an episode in which he behaved as 
if he were piloting his plane after it had been hit and 
damaged by enemy fire.  She also remarked that the veterans 
PTSD had actually been manifested as a REM sleep disorder.

A memorandum from the appellants representative, dated in 
March 1998, refers to additional evidence submitted in 
support of the claims.  The appellant provided additional 
excerpts from medical publications, which again discussed 
risk factors for aspiration pneumonia and which again pointed 
out that aspiration pneumonia is a risk factor of neuroleptic 
malignant syndrome.  The medical literature indicates that 
aspiration pneumonia contributed to the mortality of 
hospitalized patients and related that aspiration pneumonia 
was rarely diagnosed on clinical grounds; rather the 
condition was most often diagnosed on autopsy.  Further, the 
medical literature indicates that patients with aspiration 
pneumonia should be maintained at a position of 30 to 45 
degrees to prevent gastroesophageal reflux.  

Citing the medical literature, the appellant pointed out that 
aspiration pneumonia was most often not detected until 
autopsy.  She remarked that the veterans postmortem 
examination was confined to the head, and maintained that 
aspiration pneumonia could not have been identified on such a 
limited postmortem examination.  Accordingly, she alleged 
that it was at least as likely as not that the veterans 
death was due to aspiration pneumonia as it was to 
Alzheimers disease.  Further citing the medical literature, 
the appellant referred to the recommended bed placement for 
patients with aspiration pneumonia.  She maintained that VA 
medical attendants may have unknowingly contributed to the 
veterans death from aspiration pneumonia by leaving him on 
his back rather than in a semi-inclined position.

A hearing was held before the undersigned Member of the Board 
in August 1998.  In testimony, the appellant pointed out that 
the veteran had been a combat pilot in World War II; that he 
kicked and thrashed in his sleep; and that he had sometimes 
pushed the appellant out of bed by the force of his kicking 
and thrashing.  She maintained that his sleep problems were 
attributable to PTSD, although the condition had not been 
formally diagnosed.  She also stated that the veteran had 
been allergic to Coumadin and Mellaril; that VA had 
nevertheless continued to administer these medications; and 
that such mismanagement of his medications might have played 
a part in the veterans death.  She reiterated her contention 
that VA attendants left the veteran lying in a supine 
position, rather than propped up in bed, and argued that such 
bed placement may have contributed to the veterans death.  
At the hearing, she submitted a container which she 
identified as holding slides obtained at the veterans 
autopsy, and requested review of the slides by an independent 
medical expert.  

II.  Analysis

The threshold question to be answered in this case is whether 
the appellant has presented well-grounded claims, i.e., 
claims which are plausible.  If she has not, the claims must 
fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak  v. Derwinski, 2 Vet. App. 609 (1992).  As 
will be explained below, the Board finds that the claims for 
service connection for PTSD for accrued benefits purpose and 
for service connection for the cause of death are not well-
grounded.  

In order for service connection to be established, there must 
not only be evidence of a disease or injury during service, 
there must also be evidence of a current disability which is 
attributable to such disease or injury.  Without such 
evidence, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  

Three discrete types of evidence must be present in order for 
an appellants claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including organic 
diseases of the nervous system such as Alzheimers disease, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

A.  Service Connection for PTSD for Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to the living 
person first listed as follows:  (1) His/Her spouse, (2) 
His/Her children, (3) His/Her dependent parents.  38 U.S.C.A. 
§ 5121 (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The appellant asserts that the veteran had PTSD.  In 
substance, her contention is that the veteran saw combat in 
service; that his combat experiences served as stressors; and 
that he had flashbacks and nightmares in postservice years, a 
phenomenon which health care professionals classified as a 
form of sleep disorder. 

Three criteria must be met in order to establish service 
connection for PTSD.  In this case, however, only one of the 
three requisite criteria was present, based on the available 
evidence.  Specifically, there was sufficient credible lay 
evidence that the claimed stressor had actually occurred.  
That evidence was provided by a former fellow serviceman who 
reported an incident in which the veterans aircraft came 
under enemy attack, an experience recognized as a stressor.  
It has also been previously noted that it is reasonably 
possible that the veteran engaged in combat with the enemy.  
However, two remaining requisite criteria have not been 
satisfied.  First, the record does not contain a clear 
diagnosis of PTSD.  Second, there is insufficient medical 
evidence of a link between any current PTSD and the claimed 
inservice stressor.  

Here, one health care professional provided a statement which 
neither ruled in nor ruled out PTSD as a cause of the 
veterans sleep disorder.  The statement was, at best, 
tentative as to whether or not the veterans REM sleep 
behavior disorder was symptomatic of PTSD or as to whether or 
not sleep disorder symptoms were linked to the veterans 
wartime experiences.  The health care professionals 
statement is simply too ambivalent to be taken as a diagnosis 
of PTSD or to be taken as linking psychiatric symptomatology 
which the veteran had during his lifetime to inservice 
stressors the veteran experienced.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board has taken note of the appellants testimony that 
she witnessed the veteran kicking and thrashing in bed, 
reputedly from nightmares of wartime experiences induced by 
PTSD.  Although the Board does not dispute her testimony that 
the veteran became agitated in his sleep, it nevertheless 
remains that there is no medical evidence of record to 
support her opinion that the agitated sleep pattern was 
symptomatic of PTSD.

Having reviewed the record, the Board believes that the 
presence of PTSD cannot be substantiated on the basis of the 
medical evidence in the file at the time of the veterans 
death.  Absent a clear diagnosis of PTSD during the veterans 
lifetime which could have been linked to inservice stressors, 
the Board concludes that the appellant has failed to submit 
evidence of a well-grounded claim of service connection for 
PTSD for accrued benefits purposes.

B.  Service Connection for the Cause of the Veterans Death

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1997).

The appellant contends that the cause of the veterans death 
is linked to a condition which is attributable service.  A 
review of the record discloses that the veteran died when his 
heart and lungs stopped functioning (cardiopulmonary arrest) 
as a result of infection (sepsis) and aspiration pneumonia.  
In turn, the veterans dementia and neurological impairments, 
stemming from Alzheimers disease, had left him unable to 
care for himself and predisposed him to infections.  

Service medical records, compiled during the veterans period 
of active service during World War II and during postservice 
years through 1966, while he was on active duty for training, 
are devoid of any neurologic pathology or organic brain 
disease, including any form of dementia.  A form of dementia, 
ultimately verified on autopsy to have resulted from 
Alzheimers disease, was first medically confirmed during 
1988, a point in time more than 40 years after the veteran 
had completed active duty and about 20 years after he had 
completed active duty for training.  

The appellant asserts that the veteran had PTSD and claims 
that PTSD produced a deterioration of the veterans health 
over the years that led to self-neglect.  She argues that 
self-neglect stemming from PTSD hastened the veterans death.  
However, as discussed above, the evidence does not establish 
that the veteran had PTSD.  In any event, a VA physician, who 
reviewed the record, specifically stated that the veterans 
dementia, a condition unrelated to service, was a significant 
factor predisposing to the veterans self-neglect and 
resultant susceptibility to infection.  The dementia was 
clearly shown to be a manifestation of Alzheimers disease 
and not a manifestation of PTSD.

In all, the evidence does not establish that sepsis or 
aspiration pneumonia, the conditions immediately causing 
death, or dementia and neurological impairments associated 
with Alzheimers disease, the conditions contributing to 
death, were linked to any condition for which service 
connection might have been granted during the veterans 
lifetime.  Absent credible evidence of a nexus to military 
service of any of the disabilities causing or contributing to 
the veterans death, the Board concludes that the appellant 
has not submitted evidence of a well-grounded claim for 
service connection for the cause of the veterans death.

C.  DIC Benefits Pursuant to the Provisions of 38 U.S.C.A. 
§ 1151

The Board notes that the appellant's claim for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist her mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  


In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, _U.S._, 115 S. Ct. 
552, 556 n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now provides 
as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

The appellant asserts that VA treatment caused the veterans 
death in that overadministration of psychotropic medication 
led to prolonged sedation and fluid retention which, in turn, 
led to aspiration pneumonia.  At the outset, the Board notes 
that the amended regulation, which is based on the above-
cited judicial decisions and remains applicable in this case, 
no longer requires negligence, fault or accident as a 
prerequisite to the grant of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria applicable to the disposition of this appeal still 
require an evidentiary showing that the veterans death 
resulted from VA treatment.

Here, it appears that the appellants assertion, linking 
aspiration pneumonia to overmedication, finds some support in 
VAs report of the veterans terminal hospitalization.  That 
report points out that the veteran had developed severe 
Parkinsonism from antipsychotic medication; that he had 
received other psychotropic medications which had led to 
oversedation; and that concern had been expressed that he 
might have been over medicated.  In addition, the appellant 
has submitted numerous articles from medical literature 
indicating a relationship between administration of 
antipsychotic medication and the development of aspiration 
pneumonia and sepsis.  

Accordingly, the Board obtained medical opinions from a VA 
physician in order to determine whether the administration of 
psychotropic medications had resulted in a pattern of bouts 
of aspiration pneumonia and, particularly, whether the 
administration of psychotropic medication was somehow 
implicated in the sepsis or in the episode of aspiration 
pneumonia which actually produced the veterans death.  The 
physician stated that a review had been made of the claims 
folder and extensive clinical records.

The physician specifically stated that the neuroleptic and 
antipsychotic medications, which the veteran had been 
receiving in the final stages of his Alzheimers disease, did 
not play any part in producing the infections or sepsis which 
were the underlying causes of death.  Rather, the physician 
remarked that it was the complications of Alzheimers disease 
which predisposed the veteran to the fatal sepsis and 
aspiration pneumonia.  In fact, the physician remarked that 
VA had been reducing the dosage of antipsychotic medication 
administered to the veteran during a period of several months 
prior to his death. 

The Board does not dispute that scientific research studies 
have documented cases where administration of neuroleptic 
medication produced sepsis and aspiration pneumonia.  
However, in this veterans particular case, the record simply 
does not establish that administration of neuroleptic 
medication produced sepsis or aspiration pneumonia, the 
conditions which resulted in his death.  

The Board notes that the two opinions provided by a VA 
physician as to the etiology of the disorders producing the 
veterans death are cogently written and reflect an in-depth 
review of the record.  They are adequate for disposition of 
the issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  No complex or 
controversial medical question has been presented which 
requires referral of the case for the opinion of an 
Independent Medical Expert. 

As noted above, the Board undertook extensive development of 
the evidence, in response to the appellants principal 
contention that overmedication from antipsychotic medication 
produced oversedation, leading to aspiration pneumonia which 
in turn produced the veterans death.  In view of a notation 
in a clinical record tending to suggest a potential 
connection between the administration of antipsychotic 
medications and the inception of the veterans aspiration 
pneumonia, the Board requested a second medical opinion in 
the May 1996 remand.  The Board has reviewed the opinions, 
and is assured that they specifically rule out the purported 
relationship between the any antipsychotic or neuroleptic 
medication administered to the veteran by VA and the 
subsequent development of aspiration pneumonia.  

The appellant was recently afforded a second personal hearing 
at the Board, conducted in August 1998.  The undersigned 
Board Member granted the appellants motion for that hearing, 
although there was some question as to whether her request 
for that hearing was filed within the 90-day period allowed.  
In any event, the request for a second Board hearing was 
granted.  At the hearing, the appellant reiterated two 
contentions.  In essence, she claimed that VAs continued 
administration of Coumadin and Mellaril to the veteran, 
despite his allergic reaction to these medications, may have 
played a part in producing his death.  Further, she claimed 
that VA attendants left the veteran in a supine rather than 
an inclined 

position; that medical literature contraindicates this type 
of bed placement in patients with aspiration pneumonia; and 
that such bed placement may have hastened his death from 
aspiration pneumonia.  

As to the appellants contentions referred to above, the 
Board can find no indication in the medical evidence that the 
veteran was allergic to Coumadin or, as earlier contended, to 
Haldol, nor is there medical evidence that he was placed in 
bed, indefinitely, in any particular position.  Clinical 
records do indicate a history of urinary retention from the 
use of Mellaril, although they make no specific mention of 
any allergic reaction to the administration of Mellaril 
during a period of several days in January 1990.  In any 
event, even if the appellants contentions with respect to 
the veterans purported allergic reaction to any of these 
medications were proved to be factual, there is no medical 
opinion in the record about the consequences, if any, of such 
a fact.  

At bottom, the appellants contentions about a relationship 
between the veterans purported allergy to certain 
medications or his purported placement in bed, and the 
inception of his fatal aspiration pneumonia, amounts to an 
opinion about a matter of medical causation.  As a lay 
person, the appellant is not competent to offer an opinion 
about a matter requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although she has provided 
medical literature indicating, generally, that a patient with 
aspiration pneumonia should be placed in an inclined 
position, she has provided no medical opinion specifically 
stating that any particular position, in which the veteran 
was placed in bed by VA medical personnel, produced or 
accelerated the effects of his fatal aspiration pneumonia.  

At the hearing, the appellant submitted slides prepared from 
tissue samples of the veterans brain obtained at an autopsy 
limited to the head.  She requested that the slides be 
referred for an outside medical opinion, the purpose of which 
was not 

clearly delineated by her testimony.  However, as far as the 
Board can determine, it appears that the appellant alleged 
that further study of the slides might shed some additional 
light as to the causes of the veterans death.  At this 
juncture, it should be noted that the autopsy report refers 
to a postmortem study of the veterans brain tissue, which 
showed that he had Alzheimers disease.  The Board wishes to 
point out that there is no conflict between the autopsy 
report, death certificate, or terminal hospitalization report 
as to the conditions causing the veterans death.  
Accordingly, there is no reasonable basis provided for 
requesting a further medical opinion about the brain tissue 
slides. 

The appellant has contended, in a recently submitted 
statement, that it is at least as likely as not that the 
veterans death was due to aspiration pneumonia as it was to 
Alzheimers disease.  The Board has no dispute with this 
contention.  The medical evidence demonstrates that both 
aspiration pneumonia and Alzheimers disease played a part in 
the veterans death.  As noted on the veterans death 
certificate, aspiration pneumonia was an underlying cause of 
death, while Alzheimers disease was a contributory cause of 
death.  

In sum, the evidence in its entirety does not establish that 
VA treatment resulted in the veterans death, and no basis is 
provided for a grant of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  As to the issue of DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
there is not an approximate balance of positive and negative 
evidence as to warrant application of the doctrine of benefit 
of doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for PTSD for accrued benefits purposes is 
denied.


Service connection for the cause of the veterans death is 
denied.

DIC benefits based on the provisions of 38 U.S.C.A. § 1151 
are denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
